MARSHALL, J.
AUTOMOBILES.
,(50P2b). Where a common carrier by motor vehicle operating over state highways in interstate commerce habitually violates reasonable and lawful rules and regulations of the public utilities commission of the state, carries passengers in intrastate service without a certificate authorizing the same and violates the laws of the state regulating the speed of motor vehicles on the state highways, all such violations being committed in such manner and to such extent as would justify a revocation of the certificate of an operator, the certificate theretofore’ granted to such operator by the public utilities commission to operate as a common carrier in interstate commerce may be revoked.
Day; Allen, Kinkade, Jones and Matthias, JJ., concur.